DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 07/14/2021. Before this action, the claims stood rejected under 35 U.S.C. 103.

Response to arguments
Applicant's arguments filed 07/14/2021 have been fully considered in light of claim amendments and are persuasive. The rejections under 35 U.S.C. 103 have been withdrawn.


Reasons for Allowance
Claims 1-12 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Oozawa (“SYNAPSE Case Match”) and Masumoto (USP App. Pub. No. 2011/0105879). Oozawa discloses various techniques for displaying lung imaging (such as FIG. 2) and Masumoto expands this to include various filters for imaging. The instant claims are distinguished from these references because they include filtering that is distinct from any found in the prior art such filtering based on distribution of lesions when viewed in context with the other limitations.

Claims 1-12 recite patent eligible subject matter. The Examiner’s reasons are described below.

Claims 1-12 recite subject matter that is eligible for patenting under 35 U.S.C. 101. The claimed invention does not appear to be directed to an abstract idea under Step 2A Prong One of the Alice eligibility analysis. Even if it were, the claimed invention appears to integrate any abstract idea into a practical application by improving the technology of radiological diagnostic displays that "reduc[es] a physical burden on the radiologist due to the line-of-sight movement" by a particular layout of images on the display such as by displaying reference thumbnail views of images that are similar to and displayed alongside an image that is currently being interpreted by the radiologist.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626